 1                                              HONORABLE WHITMAN L. HOLT
 2   Barry W. Davidson (WSBA No. 07908)
     Bruce K. Medeiros (WSBA No. 16380)
 3
     DAVIDSON BACKMAN MEDEIROS PLLC
 4   1550 Bank of America Financial Center
     601 W. Riverside Avenue
 5
     Spokane, Washington 99201
 6   Telephone: (509) 624-4600
 7
     Facsimile: (509) 623-1660
     Email :    bdavidson@dbm-law.net
 8

 9   Patrick N. Fanning (pro hac vice)
     PEAK Litigation LLP
10
     4900 Main Street
11   Kansas City, MO 64112
     Telephone: 816-281-5404
12
     Email :      pfanning@peaklitigation.com
13

14
     Attorneys for Defendants Cerner Corporation and Cerner Revenue Cycle, LLC
     (f/k/a Cerner RevWorks, LLC)
15

16
     JAMES L. DAY (WSBA #20474)
17   THOMAS A. BUFORD (WSBA #52969)
     LESLEY BOHLEBER, (WSBA #49150)
18
     BUSH KORNFELD LLP
19   601 Union Street, Suite 5000
     Seattle, WA 98101
20   Phone: (206) 292-2110
     Fax: (206) 292-2104
21
     Email: jday@bskd.com, tbuford@bksd.com,
22          lbohleber@bskd.com
23   ANTHONY A. BONGIORNO (pro hac vice)
     ERIC D. WOLKOFF (pro hac vice)
24   QUINN EMANUEL URQUHART & SULLIVAN, LLP
     111 Huntington Avenue, Suite 520
25
     Boston, MA 02199
26   Phone: (617) 712-7100
     Fax: (617) 712-7200
27   Email: anthonybongiorno@quinnemanuel.com
28          ericwolkoff@quinnemanuel.com

     JOINT STATUS REPORT - 1


        ee07kk019h
      21-80005-WLH    Doc 29   Filed 05/07/21   Entered 05/07/21 15:30:09   Pg 1 of 11
 1   SUSHEEL KIRPALANI (pro hac vice)
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
 2
     51 Madison Avenue, 22nd Floor
 3   New York, New York 10010
     Phone: (212) 849-7200
 4   Fax: (212) 849-7100
     Email: susheelkirpalani@quinnemanuel.com
 5

 6   Attorneys for Plaintiffs Astria Health, et al.
 7                      UNITED STATES BANKRUPTCY COURT
 8                      EASTERN DISTRICT OF WASHINGTON
 9
     In re:                                  ) Case No. 19-01189-WLH11
10   ASTRIA HEALTH, et al.,                  )
11
     Debtor(s)                               )
                                             )
12   ASTRIA HEALTH, et al.,                  ) Adv. Proc. No. 21-80005-WLH
13                                           )
                         Plaintiffs,         )
14
            v.                               )
15                                           ) JOINT STATUS REPORT
     CERNER CORPORATION AND                  )
16
     CERNER REVWORKS, LLC,                   )
17                                           )
18
                         Defendants.         )

19

20          In accordance with the Court’s notice of scheduling conference (ECF No. 3),
21   Fed. R. Civ. P. 16(b) and 26(f), and LBR 7016-1(b), Plaintiff Astria Health and
22
     Defendants/Counterclaimants Cerner Corporation and Cerner Revenue Cycle, LLC
23

24   (f/k/a Cerner RevWorks, LLC) (collectively “Cerner”) submit their Joint Status
25
     Report and Discovery Plan for the Adversary Proceeding.
26

27

28

     JOINT STATUS REPORT - 2


        ee07kk019h
      21-80005-WLH      Doc 29    Filed 05/07/21      Entered 05/07/21 15:30:09   Pg 2 of 11
 1   I.        Plaintiffs’ Statement of the Case
 2
               Astria is a non-profit healthcare system, consisting of, as of the
 3

 4   commencement of the underlying bankruptcy cases, three hospitals, Sunnyside,
 5
     Yakima, and Toppenish, outpatient clinics, and other specialized health care
 6

 7
     centers. In an effort to win Astria’s business, Cerner misrepresented the

 8   capabilities of its products, the expertise of its staff, and the experiences of its other
 9
     customers. In reliance on Cerner’s misstatements, Astria entered into the Business
10

11   Agreement on June 30, 2017 for an electronic health record (“EHR”) and revenue
12
     cycle management software platform and the RevWorks Agreement on June 26,
13

14
     2018 for patient billing and cash collections services (together with the Business

15   Agreement, the “Agreements”). Cerner’s system never operated as promised
16
     during the sales process or as memorialized in the Agreements. After signing the
17

18   Agreements, Astria also learned of other serious cash collection issues faced by
19
     other hospitals systems using Cerner’s platform, which Cerner had failed to
20

21
     disclose, despite questioning by Astria prior to signing the RevWorks Agreement.

22   Had Cerner been honest about what its system and staff could deliver or the
23
     problems faced by other customers, Astria would not have entered into these
24

25   Agreements with Cerner.
26

27

28

     JOINT STATUS REPORT - 3


           ee07kk019h
          21-80005-WLH     Doc 29    Filed 05/07/21   Entered 05/07/21 15:30:09     Pg 3 of 11
 1   II.       Defendants’ Statement of the Case
 2
               Astria is a healthcare system based in Eastern Washington. Cerner is a
 3

 4   developer of electronic health record (“EHR”) software platforms for health
 5
     systems in the United States and internationally. In June 2017, Astria entered into
 6

 7
     the Cerner Business Agreement (“CBA,” ECF No. 11) with Cerner to license,

 8   implement, and deliver an EHR software platform. In June 2018, Astria also
 9
     contracted with Cerner for Cerner’s RevWorks services (the “RevWorks
10

11   Agreement”, ECF No. 12) for patient billing and collections.            Astria alleges
12
     Cerner’s EHR systems failed to perform as promised and its RevWorks services
13

14
     were deficient.

15             In its counterclaims, Cerner alleges Astria failed to pay Cerner amounts due
16
     under the parties’ agreements and failed to perform its reciprocal responsibilities
17

18   under the CBA and RevWorks, including but not limited to in collecting revenue.
19
     III.      Joint Statement of Claims Made by the Parties
20

21
               Astria has sued Cerner for fraud in the inducement, negligent

22   misrepresentation, violations of the Washington Consumer Protection Act (“CPA”),
23
     gross negligence, avoidance of obligations and transfers under 11 U.S.C. §§ 548,
24

25   544 and Washington State Law, disallowance of all claims asserted by Cerner,
26
     breach of contract, and breach of warranty. (ECF No. 1). Cerner denies all claims
27

28
     and has moved to dismiss Astria’s claim that it violated the CPA (ECF No. 20).

     JOINT STATUS REPORT - 4


           ee07kk019h
       21-80005-WLH        Doc 29   Filed 05/07/21   Entered 05/07/21 15:30:09   Pg 4 of 11
 1   Astria’s Opposition to Cerner’s Partial Motion to Dismiss will be filed on Monday,
 2
     May 17, pursuant to the Notice of Motion and Hearing (ECF No. 22).
 3

 4            Cerner has counterclaimed and asserts claims against Astria for breach of the
 5
     CBA, breach of the RevWorks Agreement, and an alternative claim for quantum
 6

 7
     meruit. (ECF No. 24). Astria’s responsive pleading will be filed on Thursday, May

 8   13, pursuant to Fed. R. Bankr. P. 7012.
 9
     IV.      The possibilities for prompt settlement or resolution
10

11            In accordance with LBR 9019-2, the parties have discussed and continue to
12
     consider participating in mediation to resolve the dispute.
13

14
     V.       Schedule

15            A.       Cerner’s Proposed Schedule
16
                       1.    Rule 26 disclosures: June 1, 2021;
17

18                     2.    Joining additional parties: August 1, 2021;
19
                       3.    Amending Pleadings: August 1, 2021;
20

21
                       4.    Fact discovery closes: December 1, 2021;

22                     5.    Plaintiffs’ expert witness disclosures in accordance with Fed. R.
23
                       Civ. P. 26(a)(2): December 15, 2021;
24

25                     6.    Defendants’ expert witness disclosures in accordance with Fed.
26
                       R. Civ. P. 26(a)(2): January 15, 2022;
27

28
                       7.    Expert discovery closes: February 15, 2022; and

     JOINT STATUS REPORT - 5


          ee07kk019h
      21-80005-WLH          Doc 29    Filed 05/07/21   Entered 05/07/21 15:30:09   Pg 5 of 11
 1                  8.      Deadline for filing dispositive motions: March 1, 2022
 2
           B.       Astria’s Proposed Schedule
 3

 4                  1.      Rule 26 disclosures: June 1, 2021;
 5
                    2.      Joining additional parties: Astria’s position is that it needs to
 6

 7
                    reserve its rights to join additional parties after August 1, 2021 for the

 8                  limited purpose of potentially adding any successor to or purchaser of
 9
                    Cerner Revenue Cycle, LLC’s (f/k/a Cerner RevWorks, LLC) assets
10

11                  because Astria understands that Cerner may object to producing
12
                    transaction documents related to the sale of RevWorks to R1 RCM
13

14
                    Inc.;

15                  3.      Amending Pleadings: Astria’s position is that it needs to reserve
16
                    its rights to amend the pleadings after August 1, 2021 for the limited
17

18                  purpose of potentially adding any successor to or purchaser of Cerner
19
                    Revenue Cycle, LLC’s (f/k/a Cerner RevWorks, LLC) assets because
20

21
                    Astria understands that Cerner may object to producing transaction

22                  documents related to the sale of RevWorks to R1 RCM Inc.
23
                    4.      Fact discovery closes: December 1, 2021;
24

25                  5.      Plaintiffs’ expert witness disclosures in accordance with Fed. R.
26
                    Civ. P. 26(a)(2): December 15, 2021;
27

28

     JOINT STATUS REPORT - 6


       ee07kk019h
      21-80005-WLH          Doc 29   Filed 05/07/21   Entered 05/07/21 15:30:09     Pg 6 of 11
 1                   6.    Defendants’ expert witness disclosures in accordance with Fed.
 2
                     R. Civ. P. 26(a)(2): January 15, 2022;
 3

 4                   7.    Expert discovery closes: February 15, 2022; and
 5
                     8.    Deadline for filing dispositive motions: March 1, 2022
 6

 7
     VI.    Discovery plan

 8          A. Discovery subjects and phasing
 9
            Astria will seek discovery related to Cerner’s marketing and sales processes
10

11   and strategies for the products and services covered by the Agreements, including
12
     but not limited to CommunityWorks and RevWorks, to both Astria and other
13

14
     hospitals and health care providers; complaints and actions (formal and informal)

15   of Cerner’s other customers and the government (both as a customer and an
16
     enforcement entity); the functions, features, configuration and options for the
17

18   products and services associated with the Agreements; the implementation,
19
     including go-live, of the products and services covered by the Agreements at Astria;
20

21
     staffing, training, minimum expertise requirements, and certification of Cerner

22   employees; internal controls, tracking, escalation, metrics, and reporting of the
23
     relevant systems and services associated with the Agreements; complaints and
24

25   problems reported by Astria to Cerner and Cerner’s efforts to mitigate or address
26
     these concerns; Cerner’s claims adjustment process; Cerner’s employees’ concerns
27

28
     about and knowledge of the deficiencies of its products, platform, services, or

     JOINT STATUS REPORT - 7


        ee07kk019h
      21-80005-WLH        Doc 29    Filed 05/07/21   Entered 05/07/21 15:30:09   Pg 7 of 11
 1   expertise; Cerner’s sale of any products or services to any government agency;
 2
     Cerner’s sale of RevWorks to R1; Cerner’s Application Management Services
 3

 4   (AMS); Cerner’s Standard Scope for RevWorks’ billing and collections platform,
 5
     Revenue Cycle Management (RCM); required manual review and posting of
 6

 7
     claims; Cerner’s outsourcing of its claims and collections; Cerner’s efforts to

 8   comply with warrantees and guarantees in the Agreements; and Cerner’s offers to
 9
     purchase of some of Astria’s debt and pay an outside vendor to help fix their
10

11   problems at Astria.
12
            Cerner will seek discovery into Astria’s financial and operational issues both
13

14
     before and after the parties entered into their contract, including but not limited to

15   discovery of: Astria’s key performance indicators, payer mix, board reports, audited
16
     financials, due diligence materials from Sunnyside’s purchase of the Yakima and
17

18   Toppenish facilities, Yakima and Toppenish’s historic performance and trends
19
     before the acquisition by Sunnyside, outside evaluations of the purchase of Yakima
20

21
     and Toppenish, Astria’s management structure and internal operations and

22   performance by management personnel, Astria’s debt structure, debt financing
23
     arrangements with creditors, payment obligations to creditors, Astria’s
24

25   discontinuation of services or procedures, Astria’s decision to file for bankruptcy,
26
     and Astria’s communications with its lenders. Cerner intends to seek discovery into
27

28

     JOINT STATUS REPORT - 8


        ee07kk019h
      21-80005-WLH      Doc 29   Filed 05/07/21   Entered 05/07/21 15:30:09    Pg 8 of 11
 1   Astria’s (and Sunnyside’s, Yakima’s, and Toppenish’s before the combination)
 2
     finances and operations from January 1, 2014 to present.
 3

 4          The parties agree that phased discovery is not necessary.
 5
            B. Electronically stored information
 6

 7
            The parties agree to cooperate in identifying responsive documents and

 8   producing electronically stored information in TIFF format, PDF format or other
 9
     reasonably usable forms (such as native format for certain spreadsheets), along with
10

11   accompanying load files containing the following categories of metadata where
12
     readily available (or any other set of metadata later agreed by the parties): document
13

14
     type, custodian, author/from, recipient/to/cc/bcc, title/subject, email subject, file

15   name, date and time created/sent/modified/received. The parties agree to meet-and-
16
     confer about producing specific documents in other formats on a case-by-case basis.
17

18          C. Privilege
19
            The parties to not anticipate any unusual privilege issues.
20

21
            D. Discovery limitations

22          The parties agree to 25 interrogatories and 50 requests for production of
23
     documents per side.
24

25          E. Discovery orders
26
            The parties are working on a stipulated protective order and intend to present
27

28
     it to the Court on or before the May 12, 2021 discovery conference.

     JOINT STATUS REPORT - 9


        ee07kk019h
      21-80005-WLH      Doc 29    Filed 05/07/21   Entered 05/07/21 15:30:09   Pg 9 of 11
 1   I.       Other issues
 2
              A. Trial length
 3

 4            The parties anticipate the trial will take five to ten days.
 5
              B. Location of trial
 6

 7
              The parties agree the trial should take place in Yakima, Washington, or at

 8   another location the court may prefer.
 9
              Respectfully submitted this 7th day of May, 2021.
10

11                                         /s/ Bruce K. Medeiros
                                          Barry W. Davidson, WSBA No. 07908
12
                                          Bruce K. Medeiros, WSBA No. 16380
13                                        DAVIDSON BACKMAN MEDEIROS PLLC
14
                                          1550 Bank of America Financial Center
                                          601 West Riverside Avenue
15                                        Spokane, Washington 99201
16                                        Telephone: (509) 624-4600
                                          Facsimile: (509) 623-1660
17
                                          Email: bdavidson@dbm-law.net
18                                               bmedeiros@dbm-law.net
19
                                           /s/ Patrick N. Fanning
20                                        Patrick N Fanning (Admitted pro hac vice)
21
                                          PEAK LITIGATION LLP
                                          4900 Main Street, Suite 160
22                                        Kansas City, MO 64112
23                                        Telephone: 816-281-5404
                                          Email : pfanning@peaklitigation.com
24

25                                        Attorneys for Cerner Corporation and Cerner
                                          Revenue Cycle, LLC
26

27                                        AND
28

     JOINT STATUS REPORT - 10


          ee07kk019h
      21-80005-WLH        Doc 29     Filed 05/07/21   Entered 05/07/21 15:30:09   Pg 10 of 11
 1                                /s/ James L. Day
 2                                James L. Day (WSBA #20474)
                                  Thomas A. Buford (WSBA #52969)
 3
                                  Lesley Bohleber, (WSBA #49150)
 4                                BUSH KORNFELD LLP
                                  601 Union Street, Suite 5000
 5
                                  Seattle, WA 98101
 6                                Phone: (206) 292-2110
 7
                                  Fax: (206) 292-2104
                                  Email: jday@bskd.com, tbuford@bksd.com,
 8                                lbohleber@bskd.com
 9
                                  /s/ Eric D. Wolkoff
10
                                  Anthony A. Bongiorno (Admitted pro hac vice)
11                                Eric D. Wolkoff (Admitted pro hac vice)
                                  QUINN EMANUEL URQUHART & SULLIVAN, LLP
12
                                  111 Huntington Avenue, Suite 520
13                                Boston, MA 02199
14
                                  Phone: (617) 712-7100
                                  Fax: (617) 712-7200
15                                Email: anthonybongiorno@quinnemanuel.com
16                                         ericwolkoff@quinnemanuel.com
17
                                  Susheel Kirpalani (Admitted pro hac vice)
18                                QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                  51 Madison Avenue, 22ndFloor
19
                                  New York, New York 10010
20                                Phone: (212) 849-7200
21
                                  Fax: (212) 849-7100
                                  Email: susheelkirpalani@quinnemanuel.com
22

23                                Attorneys for Plaintiffs Astria Health, et al.
24

25

26

27

28

     JOINT STATUS REPORT - 11


       ee07kk019h
     21-80005-WLH   Doc 29   Filed 05/07/21   Entered 05/07/21 15:30:09    Pg 11 of 11
